Citation Nr: 1143617	
Decision Date: 11/29/11    Archive Date: 12/06/11

DOCKET NO.  10-00 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, including as the result of exposure to the herbicide Agent Orange.

2.  Entitlement to service connection for a bilateral eye disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from March 1960 to November 1963.

This appeal arises before the Board of Veterans' Appeals (Board) from a rating decision rendered in October 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The veteran testified before the undersigned Veterans Law Judge in March 2011.  A transcript of the hearing is associated with the claims file.

During the pendency of this appeal, and prior to the March 2011 hearing before the undersigned Veterans Law Judge, service connection for a left thumb disability and for bilateral hearing loss was granted in a July 2010 rating decision.  The Veteran did not appeal the evaluation or effective dates assigned.  These issues are therefore no longer before the Board.

The issues are recharacterized as reflected on the front page of this decision.


FINDINGS OF FACT

1.  The medical evidence does not establish that diabetes mellitus is etiologically related to active service.  

2.  The medical evidence does not establish that the Veteran has a bilateral eye disability that is etiologically related to active service.


CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred in or aggravated by active service, and may not be presumed to have been incurred in or aggravated by active service.  38 U.S.C.A. § 1110, 1112, 1113, 1116, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2011).

2.  The diagnosed bilateral eye conditions (cataracts, refractive error/astigmatism, and presbyopia) were not incurred in or aggravated by active service.  38 U.S.C.A. § 1110, 1112, 1113, 1116, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486

Here, the duty to notify was satisfied by way of a letter sent to the Veteran in August 2009 that fully addressed all notice elements.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.  Pelegrini, 18 Vet. App. at 122; see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006); 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's available service treatment and service personnel records and VA treatment records have been obtained.  Inpatient treatment records for eye treatment the Veteran testified he received during active service following an incident of snowblindness in Antarctica were requested.  However, the National Personnel Records Center (NPRC) notified the RO in May 2010 that the records could not be located.  A formal finding of unavailability of these records was made in the same month, and the Veteran was notified by letter dated in May 2010.  He was asked to provide any copies that he may have in his possession.

In addition, in March 2011, the Veteran testified before the undersigned Veterans Law Judge.  He and his representative asked that the record be held open for 30 days to submit additional evidence, including medical opinions.  No evidence was received from the Veteran or his representative.

VA examination with respect to the issue of service connection for a bilateral eye condition was obtained in June 2010.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination and opinion are adequate.  The examination included review of the claims file, interview and examination of the Veteran.  The examiner is a medical doctor (M.D.).  Also, it is noted that for the purposes of the VA examination, the examiner accepted the events as to the Veteran's snowblindness as the Veteran reported them, notwithstanding the lack of inservice evidence of treatment for the condition.  However, as will be explained below, the only eye pathologies diagnosed other than refractive error (for which service connection cannot be granted as a matter of law (see 38 C.F.R. § 3.303(c) 2011)) are conditions that are shown by the evidence to have no etiological connection to active service.  

A VA examination was not accorded the Veteran in conjunction with his claim for service connection for diabetes mellitus.  It is noted that an examination is generally required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In the present case, however, the medical and lay evidence reflects that the Veteran's diabetes mellitus was not diagnosed until 2005, many years after his discharge from active service, and there is no competent medical evidence linking this disability to military service on a direct basis, and no consistent lay evidence of continuity of symptomatology suggesting an association to service.  While the Veteran has indicated that he believes he developed diabetes mellitus as a result of in-service exposure to the herbicide Agent Orange, his service in Vietnam is outside the dates proscribed for presumptive service connection under the regulations.  See 38 C.F.R. § 3.307(a)(6).  He has not indicated that he has had a continuity of symptomatology related to diabetes mellitus since his active duty service.  See Robinson v. Mansfield, 21 Vet. App. 545 (2008) (holding that the duty to provide a medical examination as to whether a particular theory of service connection has merit is explicitly limited to situations where there is already some evidence in the record of a current disability and some evidence that indicates that the disability may be associated with the claimant's military service).

There is no indication of any other evidence of which VA is aware that has not bee obtained.  There is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, and neither the Veteran nor his representative has argued otherwise.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of these claims.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Service Connection

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2011).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2011).

To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain diseases, to include diabetes mellitus, may be presumed to have been incurred in service when manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

In addition, diabetes mellitus is a disease for which presumptive service connection is established by regulation for Veteran's exposed to the herbicide, Agent Orange, under certain circumstances.

For purposes of establishing service connection for a disability resulting from exposure to a herbicide agent, a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam between January 1962 and May 1975, shall be presumed to have been exposed during such service to a herbicide agent, absent affirmative evidence to the contrary demonstrating that the Veteran was not exposed to any such agent during service.  38 U.S.C.A. § 1116(f) (West 2002).  Moreover, the diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, with an exception not applicable to this case.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(ii).  Diabetes mellitus (Type 2 diabetes also known as Type II diabetes mellitus or adult-onset diabetes) is included among these diseases.  38 C.F.R. § 3.309(e) (2011).

Notwithstanding the foregoing presumptive provisions, the Federal Circuit has held that a claimant is not precluded from establishing service connection for a disease averred to be related to herbicide exposure, as long as there is proof of such direct causation.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  See also Brock v. Brown, 10 Vet. App. 155, 160-61 (1997), vacated on other grounds (Fed. Cir. Dec. 15, 2000).

The Veteran seeks entitlement to service connection for diabetes mellitus and for a bilateral eye condition.  

Concerning the claimed diabetes mellitus, the Veteran testified before a local hearing officer at the RO in March 2010 and before the undersigned in March 2011 that he believes his diabetes mellitus is the result of exposure to the herbicide Agent Orange.  He testified that he while assigned to the USS St. Paul (CA-73), the ship traveled up the Saigon River and docked in Saigon for four days, during which he was assigned as an guide for visiting dignitaries.  In that capacity, he left the ship and spent time on the ground in Saigon in approximately October 1960.  He further testified that, as a supply specialist, he was assigned temporary duty offloading and loading materials for Air America on an airfield outside of Saigon for about a month in November-December 1960.  

Concerning the claimed bilateral eye disability, the Veteran testified that he experienced snowblindness while assigned to McMurdo Station, Antarctica (Antarctica Support Activities, McMurdo Sound).  He testified he was treated as an inpatient for this.  Following his discharge from active service, but within a year after leaving active service, he noticed problems with his vision.  He was prescribed glasses and has worn them even since.  

At the outset, it is noted that VA treatment records reflect that the Veteran is diagnosed with diabetes mellitus.  These records reflect that he was found to have elevated blood sugar levels in 2004, and was diagnosed with diabetes mellitus in January 2005.  These records further reflect that the Veteran complained of blurred vision in 2005.  He was examined in 2006 and was diagnosed with senile cataracts in December 2006.  The treatment entry notes that the Veteran wore glasses.  VA examination conducted in June 2010 shows that the Veteran was also diagnosed with cataracts, refractive error/astigmatism, and presbyopia.

The Veteran's reports of medical history and examination dated in March 1960, at entrance to active service, reflect no complaints, defects, diagnoses, abnormalities, or any other findings of any visual problems.  Visual acuity was reported as 20/20 distant vision and there were no findings or diagnoses of elevated sugar or diabetes mellitus.  Service treatment records note no complaints of or treatment for any visual or eye problems, or of diabetes mellitus.  Reports of interim medical histories and examinations conducted in November 1961 and February 1962 reflect he was found fit for duty in 1961 and fit for duty in the Antarctica in 1962.  There were no complaints, defects, diagnoses, abnormalities or any other findings of any visual problems and there were no findings or diagnoses of elevated sugar or diabetes mellitus.  Vision was measured at 20/20 distant vision in 1961 and 1962, but no ophthalmoscopic examination was conducted in 1962.  His report of examination dated in November 1963, at discharge, shows visual acuity measured 20/25 distant vision, uncorrected and 20/20 distant vision, corrected.  Refraction was annotated "pinhole" and color vision was found to be normal.  Ophthalmological examination was not done.  There were no other eye or vision findings noted, and there were no findings or diagnoses of elevated sugar or diabetes mellitus.  

Service personnel records reflect that the Veteran's military occupational specialty (MOS) was as a storekeeper, or SK.  He was assigned to the USS St. Paul (CA 73) from approximately November 1960 through approximately November 1961, and that he was assigned to the Antarctica Supply activity from approximately May 1962.  Service personnel records do not explicitly state that the Veteran served in Vietnam, and a search through NPRC resulted in no evidence of service in Vietnam.  In addition, these records do not reflect a period of temporary duty in country as the Veteran described in his testimony.

Notwithstanding, the Veteran provided evidence that the USS St. Paul did visit Saigon in October 1960, in the form of newsletter clippings and a photograph of the ship in port.  In addition, it is not outside the realm of possibility that a storekeeper (a rate in the Navy analogous to a supply or logistics specialist in other services) could be assigned temporary duty to load and offload aircraft on a base near Saigon.  The circumstances of the averred duty are roughly consistent with the Veteran's assignment and duty station at the time.  The Board thus accepts that the Veteran served in Vietnam in 1960.  In addition, the Board finds the Veteran to be a credible witness.  Finally, the Board also accepts the Veteran's testimony as to the incident of snowblindness while stationed in the Antarctica.


Diabetes Mellitus

As an initial matter, the Board notes that there is no competent evidence of record reflecting that the Veteran demonstrated diabetes mellitus to a compensable degree within one year of discharge from active duty.  Rather, as noted above, the evidence shows that elevated sugar levels were first detected in 2004, and diabetes mellitus was first diagnosed in January 2005.  As such, service connection for diabetes mellitus cannot be granted on a presumptive basis under 38 U.S.C.A. § 1112.

Concerning the Veteran's argument that he was exposed to the herbicide Agent Orange, the Board notes that the Veteran's presence in Vietnam during his active service was prior to the time period specified by the regulations.  The Veteran testified, and available records show, that the USS St. Paul was in Saigon in October 1960.  The Veteran further testified that his temporary duty was in November or December 1960.  The time period specified in the regulations is from January 9, 1962 to May 7, 1975.  See 38 C.F.R. § 3.307(a)(6).  Therefore, the Veteran may not be presumed to have been exposed to any herbicide, including Agent Orange, despite his service in Vietnam.

To the degree that the Veteran argues that the cargo he was handling may have included herbicides, the Board notes that he has presented no evidence of this.  The Board is willing to accept that the Veteran was assigned temporary duty as a storekeeper loading and off loading aircraft outside of Saigon.  But, as noted above, it cannot presume the Veteran's exposure to Agent Orange under the regulations because his service in Vietnam was prior to the dates of service for which the presumption is afforded.  Therefore, absent evidence of exposure to Agent Orange, or any other herbicide, and medical evidence of a casual nexus between such exposure and the diagnosed diabetes mellitus, the claim for service connection for diabetes mellitus as the result of exposure to the herbicide Agent Orange fails.  

With regard to granting service connection on a direct basis, regulations provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. 3.303(d).  Currently, there is no medical evidence of record indicating that the Veteran had diabetes mellitus in service and no medical evidence of record relating a current diagnosis of diabetes mellitus to service.  Moreover, the Veteran has not argued that he had diabetes mellitus or elevated sugar levels in service or that he has had a continuity of symptomatology associated with diabetes mellitus since his discharge from active duty. 

Therefore, with no medical or lay evidence directly linking the Veteran's diabetes mellitus to his active duty service, the Veteran's claim for service connection for diabetes mellitus fails on a direct basis.

Eye Disability

At the outset, the Board notes that refractive error is a congenital or developmental defect and not a disability for which service-connection may be granted under the regulations.  See 38 C.F.R. § 3.303(c).  

In June 2010, the VA examiner diagnosed combination cataracts, refractive error/astigmatism, and presbyopia.  Distance visual acuity was 20/50 uncorrected and 20/25 corrected, bilaterally.  Near visual acuity was 20/70 uncorrected and 20/30 corrected, bilaterally.  The examiner also noted that the Veteran had a history of photokeratitis while stationed in Antarctica in 1962.  However, the examiner opined that the Veteran's need for glasses was not caused by or a result of snowblindness.  The examiner noted that the Veteran's discharge examination showed a decrease in visual acuity at 20/25, uncorrected, bilaterally as compared to visual acuity of 20/20, uncorrected, bilaterally, at entrance to active service.  The examiner observed that the discharge examination noted visual acuity at 20/20, bilaterally by pinhole testing, and explained that this test determines whether the visual decrease is due to refractive error.  The examiner stated that manifest examination currently shows that the Veteran has mild astigmatism, and that this condition was probably present at entrance to active service as well as discharge from it, but that manifest refraction was not performed at that time.  In any event, the examiner opined that the refractive error the Veteran had at discharge and continues to present currently is not the result of snowblindness while on active service.  Rather, the Veteran's decreased visual acuity was the result of his cataracts, which were age-related, and of his refractive error and astigmatism.  The examiner further opined that refractive error and astigmatism was not the result of the inservice photokeratitis, and that presbyopia was age-related.  As this opinion is based on review of the record, interview with and examination of the Veteran, and medical expertise, the Board finds the opinion to be probative.  See Barr, supra.  In summary, the examiner opined that the Veteran's need for glasses is the result of age-related cataracts and presbyopia, and refractive error rather than his in-service snow blindness.

The Veteran has presented no competent evidence suggesting that his cataracts, refractive error/astigmatism, or presbyopia are the result of any other incident than aging, including his active service; and there is no medical evidence tending to establish that his cataracts, refractive error/astigmatism, or presbyopia are the result of his active service, including the episode of snowblindness.  

To the extent that the Veteran contends that he has had a bilateral eye condition since service, supporting medical evidence is required to establish service connection based on a continuity of symptomatology.  See Voerth v. West, 13 Vet. App. 117, 120-1 (1999) (finding that there must be medical evidence on file demonstrating a relationship between the Veteran's current disability and the claimed continuous symptomatology, unless such a relationship is one as to which a lay person's observation is competent).  In this regard, while the record shows that the Veteran has required glasses since 1963, the evidence as shown above shows that these were prescribed for a refractive error, a congenital disability for which service connection is not warranted.  There is no competent evidence that the Veteran's astigmatism, presbyopia, or cataracts were initially manifested during service and have continued since that service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (noting that it was proper to consider the Veteran's entire medical history, including the lengthy period of absence of complaint with respect to the condition he now raised).  

Based on the foregoing, the Board must conclude that the preponderance of the evidence is against a finding service connection for a current eye disability.  

Summary

As noted, above, the earliest post-service complaints, treatment, or diagnosis of diabetes mellitus was in 2005, and of an eye disability, 2006-well after service discharge.  There is thus no supporting medical evidence to establish a continuity of symptomatology for either claimed disorder.  See Voerth, supra and Maxson, supra.  

The Veteran was provided an opportunity to participate in providing medical evidence that could have supported his claims, and he testified before both the RO and the Board.  In March 2011, the Board held the record open for 30 days to allow for the submission of additional evidence, including medical opinions.  Neither the Veteran nor his representative submitted any additional medical evidence.  The Veteran has been given ample opportunity to submit additional medical evidence to support his claims, but he has not done so.

To the extent that the Veteran himself believes that his diagnosed diabetes mellitus is the result of active service, to include exposure to the herbicide Agent Orange and that he has a bilateral eye disability that is the result of active service, the Board notes that the Veteran is competent to provide testimony concerning factual matters of which he has first-hand knowledge (i.e., his military duties and where he performed them, what he believed to be the cargo he was handling, and his difficulty seeing).  Barr, supra; Washington v. Nicholson, 19 Vet. App. 362 (2005).  Further, under certain circumstances, lay statements may support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The Veteran is not competent, however, to provide a causal nexus between service, including exposure to a substance, and the later development of diabetes mellitus or to diagnose his visual disability or to determine that a perceived loss of visual acuity and blurriness experienced in service or at any time after service constitutes a visual disability related to active service and/or for which service connection may be granted.  Although the Veteran contends that his diagnosed diabetes mellitus is the result of active service and that he has a bilateral eye disability that is the result of his active service, as a layman he is not competent to offer opinions on medical diagnosis and causation or offer an opinion that he has a bilateral eye disability that is the result of his active service or for which service connection may be granted.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

The Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the claimant when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable here because the preponderance of the evidence is against the claims for service connection for diabetes mellitus and a bilateral eye disability.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b) (West 2002).

In conclusion, for reasons and bases expressed above, the preponderance of the evidence is against a finding that diabetes mellitus is the result of active service, including as the result of exposure to the herbicide Agent Orange, and that the Veteran manifests a bilateral eye disability that is the result of active service or for which service connection may be granted.  


ORDER

Service connection for diabetes mellitus is denied.

Service connection for a bilateral eye disorder is denied.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


